Title: To George Washington from Henry Knox, 9 October 1792
From: Knox, Henry
To: Washington, George



Sir
War-department, 9th October 1792

I have the mortification to submit you, the copy of a Letter this day received by express from Governor Blount—The enclosures he mentions are too lengthy to be copied this day, but are such as to leave no doubt of the authenticity of the information.
I have consulted with the Secretary of State and the Secretary of the Treasury on this disagreeable affair. Our unanimous opinion is, That as Governor Blount has been furnished heretofore with the most ample powers, to draw for the Militia of his government for its defensive protection—that all measures of an offensive nature be restrained until the meeting of Congress, to whom belong the powers of war.
It is to be exceedingly apprehended, that this unfortunate event may light up a pretty general Indian war to the southward. Under this impression, it will be of the highest importance that it should, if constrained by sad necessity, be a constitutional and legislative act.
I have the honor to transmit you the copies of the Letters I have written to Governors Blount & Lee on this occasion—With the highest respect I have the honor to be sir, Your most Obed. servt

H. Knox

